As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Election/Restrictions
Upon consideration of the claim amendments and election both filed on 11/02/2020 in response to the restriction requirement mailed 09/04/2020, an additional restriction to one of the following inventions is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 8-9, drawn to the technical features of an apparatus for manufacturing a stretchable composite sheet comprising: a first drive roll and a second drive roll are configured to receive the stretchable elastic members and to provide the stretchable elastic members to the adhesive intermittent coating device; a third drive roll is configured to receive a first non-woven fabric sheet of the non-woven fabric sheets and to feed the first non-woven fabric sheet onto a first surface of the stretchable elastic members to which the adhesive has been intermittently applied; and a fourth drive roll is configured to receive a second non-woven fabric sheet of the non- woven fabric sheets to feed the second non-woven fabric sheet onto a second surface of the stretchable elastic members to which the adhesive has been intermittently applied such that the stretchable elastic members are positioned in an orthogonal direction with respect to the peaks of the double-layer pleats.
Group II: claims 14-19, drawn to the technical features of an apparatus for manufacturing a stretchable composite sheet comprising: a valve mechanism including a moveable valve element configured to be coupled to a protruding member; and a valve driving mechanism in contact with the valve mechanism; with the valve driving mechanism configured to induce linear motion in the moveable valve element.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The corresponding technical features of Groups I and II are an apparatus for manufacturing a stretchable composite sheet, the apparatus being characterized in that: said apparatus comprises an adhesive intermittent coating device provided with: slit grooves through which stretchable elastic members in a stretched state are conveyed to pass, and a valve mechanism for intermittently supplying adhesives to the slit grooves; each of said slit grooves is formed at a base portion thereof with an expanded section for applying coating of adhesives to each of the stretchable elastic 
Therefore, these technical features lack novelty over the prior art. Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention. 
Applicant is advised that the reply to this requirement to be complete must include identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim 3 links inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 3.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the election on 11/02/2020, dependent claims 4-7 and 10-13 will be examined along with the group elected from the above two groups. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY R SMITH JR./Examiner, Art Unit 1745